Exhibit 10.1

AMTRUST FINANCIAL SERVICES, INC.

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of May 25,
2017 (the “Effective Date”), by and among AmTrust Financial Services, Inc., a
Delaware corporation (the “Company”), and each of those persons and entities,
severally and not jointly, listed as a Purchaser on the Schedule of Purchasers
attached as Exhibit A hereto (the “Schedule of Purchasers”). Such persons and
entities are hereinafter collectively referred to herein as “Purchasers” and
each individually as a “Purchaser.”

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser hereby, severally and not jointly,
agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SHARES.

The Company has authorized the sale and issuance of shares of its common stock,
par value $0.01 per share (“Common Stock”), on the terms and subject to the
conditions set forth in this Agreement. The shares of Common Stock sold
hereunder at the Closing (as defined below) shall be referred to as the
“Shares.”

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SHARES.

2.1 Sale and Purchase. Upon the terms and subject to the conditions contained
herein, the Company will sell, issue and deliver to each Purchaser, and each
Purchaser will purchase from the Company, severally and not jointly, at the
Closing, the number of Shares set forth opposite such Purchaser’s name on the
Schedule of Purchasers at a purchase price of $12.45 per share. The aggregate
purchase price for the Shares purchased by each Purchaser at the Closing is set
forth opposite such Purchaser’s name on the Schedule of Purchasers.

2.2 Separate Agreement. Each Purchaser shall, severally and not jointly, be
liable for only the purchase of the Shares that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.

SECTION 3. CLOSING.

3.1 Closing. The closing of the purchase and sale of the Shares pursuant to this
Agreement (the “Closing”) shall be held no later than two business days after
the date hereof at the offices of Sidley Austin LLP, 787 Seventh Avenue, New
York, NY 10019, or remotely via the exchange of documents and signatures by
facsimile or electronic transmission, or on such other date and place as may be
mutually agreed to in writing by the Company and the Purchasers. At or prior to
the Closing, each Purchaser shall execute any related agreements or other
documents required to be executed hereunder, dated as of the date of the Closing
(the “Closing Date”).

3.2 Closing Deliveries.



--------------------------------------------------------------------------------

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

(i) a certificate or evidence of book-entry notation, registered in the name of
such Purchaser, representing the Shares to be issued and delivered to such
Purchaser as set forth on the Schedule of Purchasers, against payment in full by
such Purchaser of the aggregate purchase price for such Shares;

(ii) a certificate, duly executed by an executive officer of the Company, dated
as of the Closing Date, certifying that the conditions specified in Section 7.1
have been fulfilled;

(iii) a certificate of the Secretary of State of the State of Delaware, dated
not more than five business days prior to the Closing (which shall be brought
down on the Closing Date), to the effect that the Company is in good standing;

(iv) a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (1) the Company’s charter documents, (2) board resolutions
authorizing the issuance of the Shares, and (3) the incumbency of the officer
authorized to execute this Agreement, setting forth the name and title and
bearing the signatures of such officer;

(v) an executed copy of the Registration Rights Agreement in substantially the
form attached hereto as Exhibit B (the “Registration Rights Agreement”);

(vi) an opinion addressed to the Purchasers from General Counsel of the Company
dated as of the Closing, in substantially the form attached hereto as Exhibit F;
and

(vii) a cross-receipt, dated the Closing Date, executed by the Company, to the
effect that the Company has received the aggregate purchase price for the Shares
purchased by such Purchaser hereunder.

(b) At the Closing, each Purchaser shall deliver or cause to the delivered to
the Company the following:

(i) a certificate, duly executed by such Purchaser (if such Purchaser is an
individual) or an executive officer of such Purchaser (if such Purchaser is an
entity), dated as of the Closing Date, certifying that the conditions specified
in Section 6.1 have been fulfilled;

(ii) a wire transfer in same day funds, to an account of the Company designated
in writing at least two business days prior to the Closing by the Company to the
Purchasers, in an amount equal to the aggregate purchase price for such
Purchaser’s Shares as set forth opposite such Purchaser’s name on the Schedule
of Purchasers;

(iii) the completed and executed Purchaser Questionnaire in the form attached
hereto as Exhibit C (the “Purchaser Questionnaire”), Selling Stockholder Notice
and Questionnaire in the form attached hereto as Exhibit D (the “Selling
Stockholder Questionnaire”), and a duly completed and executed IRS Form W-9 (or,
in the case of a

 

2



--------------------------------------------------------------------------------

Purchaser that is a non-U.S. person, a duly completed and executed applicable
IRS Form W-8);

(iv) an executed copy of the Registration Rights Agreement; and

(v) a cross-receipt, dated the Closing Date, executed by each Purchaser to the
effect that such Purchaser has received the Shares purchased by such Purchaser
hereunder.

SECTION 4.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as disclosed in the Company’s publicly filed information, or otherwise
disclosed by the Company to the Purchasers, which disclosures qualify these
representations and warranties, the Company hereby represents and warrants to
the Purchasers, as of the date hereof and the Closing Date, as follows:

4.1 Organization and Standing. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as it is being conducted on the date of
this Agreement, and, except as would not reasonably be expected to have a
Material Adverse Effect, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification. For purposes of this Agreement, the “Material
Adverse Effect” shall mean an event, change or development that has a material
adverse effect on the business, financial condition, properties, assets or
results of operations of the Company and its subsidiaries, whether or not in the
ordinary course of business, taken as a whole, other than any event, change or
development resulting from or arising out of the following: (a) events, changes
or developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism, (f) the announcement or the existence of, compliance
with or performance under, this Agreement or the transactions contemplated
hereby or the events giving rise thereto, (g) any taking of any action at the
request of a Purchaser, (h) any failure by the Company to meet any financial
projections or forecasts or estimates of revenues, earnings or other financial
metrics for any period (provided that the exception in this clause (h) shall not
prevent or otherwise affect a determination that any event, change, effect or
development underlying such failure has resulted in a Material Adverse Effect so
long as it is not otherwise excluded by this definition) or (i) any changes in
the share price or trading volume of Common Stock or in the Company’s credit
rating or financial strength of the Company or any of its subsidiaries (provided
that the exception in this clause (i) shall not prevent or otherwise affect a
determination that any event, change, effect or development underlying such
change has resulted in a Material Adverse Effect so long as it is not otherwise
excluded by this definition); except, in each case with respect to clauses

 

3



--------------------------------------------------------------------------------

(a) through (e), to the extent that such event, change or development affects
the Company and its subsidiaries, taken as a whole, in a disproportionate manner
relative to other similarly situated companies in the industries and markets in
which the Company and its subsidiaries operate.

4.2 Subsidiaries. Except as would not reasonably be expected to have a Material
Adverse Effect, each subsidiary constituting at least 10% of the Company’s total
consolidated assets as of March 31, 2017 and the other operating subsidiaries
that contribute materially to the Company’s earnings (the “Material
Subsidiaries”), listed in Exhibit E hereto, has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Each
of the Company’s insurance company subsidiaries (each, an “Insurance
Subsidiary”) is duly organized and licensed as an insurance company in its
jurisdiction of organization or incorporation, as the case may be (whether
inside or outside the United States), and each of the Insurance Subsidiaries is
duly licensed or authorized as an insurer in each other jurisdiction (whether
inside or outside the United States) where it is required to be so licensed or
authorized to conduct its business as set forth in the Company’s publicly filed
information, in each case, with such exceptions, individually or in the
aggregate, as would not reasonably be expected to result in a Material Adverse
Effect.

4.3 Corporate Power; Authorization. The Company has all requisite corporate
power and authority, and has taken all requisite corporate action, to execute
and deliver this Agreement and the Registration Rights Agreement (collectively,
the “Transaction Documents”), sell, issue, and deliver the Shares and carry out
and perform all of its obligations under the Transaction Documents in accordance
with and upon the terms and conditions set forth in the Transaction Documents.
Each Transaction Document constitutes or, when executed, will constitute the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (b) as limited by equitable
principles generally, including any specific performance and (c) with respect to
the Registration Rights Agreement, as rights to indemnity or contribution may be
limited by state or federal laws or public policy underlying such laws.

4.4 Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued, paid for, and delivered in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable. Assuming
the accuracy of the representations made by each Purchaser in Section 5 hereof,
the offer and issuance by the Company of the Shares is exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”).

4.5 Capitalization. The authorized capital stock of the Company consists of
500,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par
value $0.01 per share (“Preferred Stock”). As of the close of business on
May 22, 2017, (a) 4,600,000 shares of 6.75% Non-Cumulative Preferred Stock,
Series A, 4,200,000 depositary shares, each representing a 1/40th interest in a
share of the Company’s 7.25% Non-Cumulative Preferred Stock, Series B, 3,200,000
depositary shares, each representing a 1/40th interest in a share of the
Company’s 7.625% Non-Cumulative Preferred Stock, Series C, 7,300,000 depositary
shares, each representing a 1/40th interest in a share of the Company’s 7.50%
Non-Cumulative Preferred Stock,

 

4



--------------------------------------------------------------------------------

Series D, 5,750,000 depositary shares, each representing a 1/40th interest in a
share of the Company’s 7.75% Non-Cumulative Preferred Stock, Series E, and
11,500,000 depositary shares, each representing a 1/40th interest in a share of
the Company’s 6.95% Non-Cumulative Preferred Stock, Series F, are issued and
outstanding, (b) 171,249,362 shares of Common Stock are issued and outstanding,
and (c) 4,169,507 shares of Common Stock are issuable upon the settlement or
exercise of restricted stock units, performance share units and stock options
granted pursuant to the Company’s incentive compensation plans. Except as set
forth above and the Company’s outstanding 5.5% convertible senior notes due 2021
and 2.75% convertible senior notes due 2044, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock of, or other equity interest
in, the Company or securities or rights convertible into or exchangeable for
such shares or equity interests or obligations of the Company to grant, extend
or enter into any such option, warrant, call, subscription or other right,
agreement, arrangement or commitment. Except as contemplated in the Registration
Rights Agreement, neither the filing of the Registration Statement pursuant to
the Registration Rights Agreement nor the offering or sale of the Shares as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any shares of Common Stock or other securities of the Company,
and there are no agreements or arrangements under which the Company is obligated
to register the sale of any of its securities under the Securities Act.

4.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Securities and Exchange Commission (the “SEC”) under the Securities Act, to the
extent applicable, and compliance with the securities and blue sky laws in the
states and other jurisdictions in which shares of Common Stock are offered
and/or sold, which compliance will be effected in accordance with such laws,
(b) the approval by The NASDAQ Global Select Market of the listing of the
Shares, (c) any required regulatory filings under applicable law, except for
those that would not reasonably be expected to have a Material Adverse Effect,
and (d) the filing of one or more registration statements and all amendments
thereto with the SEC as contemplated by the Registration Rights Agreement.

4.7 No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to, (a) the certificate of incorporation or
bylaws of the Company, each as currently in effect, (b) the terms of any
indenture, lease, mortgage, deed of trust, loan agreement or other agreement to
which the Company is a party, or (c) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company, except in the case of clauses (b) and (c)
above, for any conflict, breach or violation of, or imposition that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No action by the Company or its Board of Directors is necessary
to render inapplicable any rights

 

5



--------------------------------------------------------------------------------

agreement or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the transactions contemplated by the Transaction Documents.

4.8 No General Solicitation. Neither the Company nor any person acting on its
behalf has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D promulgated under the Securities Act) in
connection with the offer or sale of the Shares.

4.9 Compliance. Each of the Insurance Subsidiaries is in compliance with the
requirements of all applicable insurance laws and regulations of its
jurisdiction of organization or incorporation, as the case may be, and the
insurance laws and regulations of other jurisdictions that are applicable to it,
and has filed all notices, reports, documents or other information required to
be filed thereunder (“Notices”), in each case with such exceptions, individually
or in the aggregate, as would not reasonably be expected to result in a Material
Adverse Effect. Without limiting the foregoing, each of the Insurance
Subsidiaries has filed all Notices pursuant to, and has obtained all consent,
approvals, authorizations, orders, registrations or qualifications required to
be obtained under, and has otherwise complied with all requirements of, all
applicable insurance laws and regulations in connection with the issuance and
sale of the Shares, in each case such exceptions, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The 2014, 2015 and 2016 statutory annual statements and the March 31,
2017 statutory quarterly statements of each Insurance Subsidiary and the
statutory balance sheets and income statements included in such statutory
statements together with related schedules and notes have been prepared, in all
material respects, in conformity with statutory accounting principles and
practices required or permitted by the appropriate insurance regulator of the
jurisdiction of organization or incorporation (whether inside or outside the
United States) of each such Insurance Subsidiary, and such statutory accounting
principles and practices have been applied on a consistent basis throughout the
periods involved, except as may otherwise be indicated therein or in the notes
thereto, and present fairly, in all material respects, the statutory financial
position of such Insurance Subsidiaries as of the dates thereof, and the
statutory basis results of operations of such Insurance Subsidiaries for the
periods covered thereby.

4.10 Investment Company. The Company is not and, after giving effect to the
offering, sale and delivery of the Shares and the application of the proceeds
thereof, will not be (a) an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “Investment Company Act”) or (b) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

4.11 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the Company has taken no action designed to terminate,
or reasonably likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration. The
Company’s currently outstanding Common Stock is quoted on The NASDAQ

 

6



--------------------------------------------------------------------------------

Global Select Market. Other than disclosed in the Company’s Current Report on
Form 8-K filed with the SEC on March 23, 2017, the Company has not, in the 12
months preceding the date hereof, received notice from The NASDAQ Global Select
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is in compliance
with all such listing and maintenance requirements. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

4.12 Registration Rights. Other than as contemplated by the Registration Rights
Agreement, the Company is not a party to any contracts, agreements or
understandings that have granted or that have agreed to grant in the future to
any person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not expired or been satisfied or waived.

4.13 Periodic Reports. The Company’s reports and statements filed by the Company
under the Exchange Act and statements filed by the Company under the Securities
Act (in the form that became effective), including all amendments, exhibits and
schedules thereto since January 1, 2014 (the “SEC Reports”), other than the
Company’s SEC Reports for the quarterly periods ended June 30, 2016 and
September 30, 2016, have been filed with the SEC.

4.14 Tax Returns. The Company and each of its subsidiaries, as necessary, has
filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions, and have paid all
taxes due, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.15 Independent Registered Public Accounting Firm. Each of KPMG LLP and BDO
USA, LLP, which has certified certain financial statements of the Company and
its subsidiaries contained in the SEC Reports, is or was, as applicable, an
independent public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the SEC and
the Public Company Accounting Oversight Board (United States) and as required by
the Securities Act.

4.16 No Employment Law Violations. Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is maintained, administered or contributed to by the
Company or any of its subsidiaries for employees or former employees of the
Company and its subsidiaries has been maintained in compliance in all material
respects with its terms and the requirements of any applicable statutes, orders,
rules and regulations, including, but not limited to, ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption, and transactions which, individually or
in the aggregate, would not have a Material Adverse Effect, and no such plan is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA;
and neither the Company nor any of its subsidiaries has any reasonable
expectation of incurring any liabilities under Title IV of ERISA.

 

7



--------------------------------------------------------------------------------

4.17 No Registration. The issuance, sale and delivery of the Shares pursuant to
this Agreement is exempt from registration requirements of the Securities Act,
and neither the Company nor, to the knowledge of the Company, any authorized
representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

4.18 No Integration. The Company has not, directly or through any agent, issued,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is, will be or
would be integrated with the issuance and sale of the Shares contemplated by
this Agreement pursuant to the Securities Act, the rules and regulations
thereunder or the interpretations thereof by the SEC.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

Each Purchaser, severally and not jointly, represents and warrants to the
Company, as of the date hereof and the Closing Date, as follows:

5.1 Organization and Standing. Such Purchaser (if an entity) is a validly
existing corporation, limited partnership or limited liability company and has
all requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Shares pursuant to this Agreement.

5.2 Power; Authorization. Such Purchaser (if an entity) has all requisite
corporate or other organizational power and authority, and has taken all
requisite corporate or organizational action, to execute and deliver the
Transaction Documents and carry out and perform all of its obligations under the
Transaction Documents. Each Transaction Document constitutes or, when executed,
will constitute the legal, valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (b) as limited by
equitable principles generally, including any specific performance and (c) with
respect to the Registration Rights Agreement, as rights to indemnity or
contribution may be limited by state or federal laws or public policy underlying
such laws.

5.3 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of such Purchaser is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for any consent, approval, order,
authorization, registration, qualification, designation, declaration or filing,
the failure of which to be obtained or made, individually or in the aggregate,
would not reasonably be expected to adversely affect or delay the consummation
of the transactions contemplated hereby and thereby by such Purchaser.

5.4 No Default or Consents. Neither the execution, delivery or performance of
the Transaction Documents by such Purchaser nor the consummation of any of the
transactions contemplated thereby will conflict with, result in a breach or
violation of, or imposition of any lien, charge or encumbrance upon any property
or assets of such Purchaser pursuant to, (a) the

 

8



--------------------------------------------------------------------------------

certificate of incorporation or bylaws of such Purchaser, each as currently in
effect, (b) the terms of any indenture, lease, mortgage, deed of trust, loan
agreement or other agreement to which such Purchaser is a party, or (c) any
statute, law, rule, regulation, judgment, order or decree applicable to such
Purchaser of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over such Purchaser,
except in the case of clauses (b) and (c) above, for any conflict, breach or
violation of, or imposition that would not reasonably be expected to materially
and adversely affect or delay the consummation of the transactions contemplated
by this Agreement.

5.5 Securities Act Representations.

(a) Such Purchaser is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act. Such Purchaser
acknowledges that it can bear the economic risk and complete loss of its
investment in the Shares and has such knowledge and experience in financial or
business matters generally that it is capable of evaluating the merits and risks
of the investment contemplated hereby. Such Purchaser has had an opportunity to
receive, review and understand all information related to the Company and its
subsidiaries requested by it and to ask questions of and receive answers from
the Company regarding the Company and its subsidiaries, their respective
businesses and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Such Purchaser
acknowledges that it has had an opportunity to review the Company’s publicly
available information and other information provided to them and acknowledges
that the Company’s SEC Reports for the quarterly periods ended June 30, 2016 and
September 30, 2016 are to be amended, and at the date hereof have not been filed
with the SEC. Based on the information such Purchaser has reviewed or received,
it has independently made its own analysis and decision to enter into the
Transaction Documents.

(b) The Shares to be received by such Purchaser hereunder will be acquired for
such Purchaser’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Such Purchaser is
not a broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered. Purchaser will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the securities purchased hereunder except in compliance with the
Securities Act, applicable blue sky laws, and the rules and regulations
promulgated thereunder.

(c) Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act.

(d) Such Purchaser did not learn of the investment in the Shares as a result of
any general solicitation or general advertising.

(e) Such Purchaser’s residence (if an individual) or offices in which its

 

9



--------------------------------------------------------------------------------

investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(f) All of the information contained in the Purchaser Questionnaire and the
Selling Stockholder Questionnaire completed and delivered by such Purchaser
shall be true and correct as of the date that such questionnaires are completed
and delivered, the Closing Date, and the filing date and effective date of each
Registration Statement (as defined in the Registration Rights Agreement);
provided that such Purchaser may update the Selling Stockholder Questionnaire by
providing written notice thereof to the Company before the filing date and the
effective date of such Registration Statement.

5.6 No Additional Representations by the Company. Such Purchaser acknowledges
that the Company does not make any representation or warranty as to any matter
whatsoever except as expressly set forth in Section 4 hereof or in any
certificate delivered by the Company pursuant to this Agreement, and
specifically (but without limiting the generality of the foregoing), that the
Company makes no representation or warranty with respect to (i) any projections,
estimates or budgets delivered or made available to such Purchaser (or any of
its affiliates, officers, directors, or employees) of future revenues, results
of operations (or any component thereof), cash flows or financial condition (or
any component thereof) of the Company and its subsidiaries or (ii) the future
business and operations of the Company and its subsidiaries, and such Purchaser
has not relied on such information or any other representations or warranties
not set forth in Section 4 hereof and in any certificate delivered by the
Company pursuant to this Agreement.

5.7 Brokers. No Purchaser or any of such Purchaser’s officers, directors,
employees or agents has used any broker, finder, placement agent or financial
advisor or incurred any liability for any brokers’, finders’ or similar fees or
commissions in connection with transactions contemplated by this Agreement.

5.8 Restricted Securities. Such Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Shares and
deliver Shares to each Purchaser as set forth in the Schedule of Purchasers at
the Closing shall be subject to the following conditions to the extent not
waived by the Company:

6.1 Representations and Warranties. The representations and warranties made by
such Purchaser in Section 5 hereof that are qualified by materiality shall be
true and correct in all respects when made and as of the Closing Date and all
other representations and warranties made by such Purchaser in Section 5 hereof
shall be true and correct in all material respects when

 

10



--------------------------------------------------------------------------------

made, and shall be true and correct in all material respects on the Closing Date
with the same force and effect as if they had been made on and as of said date.

6.2 Performance. Such Purchaser shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.

6.3 Closing Deliverables. Such Purchaser shall have delivered, or caused to be
delivered, to the Company at the Closing, the closing deliveries described in
Section 3.2(b).

SECTION 7. CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT THE CLOSING.

Each Purchaser’s obligation to purchase the Shares and to pay for the Shares at
the Closing shall be subject to the following conditions to the extent not
waived by such Purchaser:

7.1 Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof that are qualified by materiality or a Material
Adverse Effect shall be true and correct in all respects when made and as of the
Closing Date and all other representations and warranties made by the Company in
Section 4 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.

7.2 Performance. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

7.3 Closing Deliverables. The Company shall have delivered, or caused to be
delivered, to the Purchasers at the Closing, the closing deliveries described in
Section 3.2(a).

7.4 Stop Orders. No stop order, suspension of trading or delisting shall have
been imposed by The NASDAQ Global Select Market, the SEC or any other
governmental regulatory body with respect to public trading in Common Stock, nor
shall any stop order, suspension or delisting be threatened in writing by The
NASDAQ Global Select Market or the SEC.

SECTION 8. ADDITIONAL AGREEMENTS OF THE PARTIES.

8.1 Taking of Necessary Action. Each of the parties hereto agrees to use its
reasonable best efforts promptly to take or cause to be taken all action and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement. In case at any time before or after
the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and directors of each party to
this Agreement shall take all such necessary action as may be reasonably
requested by, and at the sole expense of, the requesting party.

8.2 Securities Laws; Legends.

(a) Each Purchaser acknowledges and agrees that, as of the date hereof, the

 

11



--------------------------------------------------------------------------------

Shares have not been registered under the Securities Act or the securities laws
of any state and that they may be sold or otherwise disposed of only in one or
more transactions registered under the Securities Act and, where applicable,
such laws, or as to which an exemption from the registration requirements of the
Securities Act and, where applicable, such laws, is available, or in accordance
with the Registration Rights Agreement. Each Purchaser acknowledges that, except
as provided in Registration Rights Agreement, such Purchaser has no right to
require the Company to register the Shares. Each Purchaser further acknowledges
and agrees that any certificate or evidence of book-entry notation for the
Shares shall bear a legend substantially as set forth in Section 8.2(b) (and any
shares evidenced in book entry form shall contain appropriate comparable
notation and reflect related stop transfer instructions).

(b) Any certificates for the Shares shall bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR
OTHERWISE DISPOSED OF EXCEPT (I) PURSUANT TO A REGISTRATION STATEMENT IN EFFECT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS OR (II) IN ACCORDANCE WITH THE
REGISTRATION RIGHTS AGREEMENT.

(c) When issued pursuant hereto, the certificates evidencing the Shares shall
also bear any legend required by any applicable state blue sky law.

(d) Any holder of the Shares may request the Company to remove any or all of the
legends described in this Section 8.2 from the certificates evidencing such
Shares by submitting to the Company such certificates, and, in the case of the
legend relating to restrictions on transfer under the Securities Act or
applicable state laws, together with an opinion of counsel, to the effect that
such legend or legends are no longer required under the Securities Act or
applicable state laws, as the case may be.

8.3 Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate for any security of the Company and, in the case of loss, theft or
destruction, upon delivery of an undertaking by the holder thereof to indemnify
the Company (and, if requested by the Company, the delivery of an indemnity bond
sufficient in the reasonable judgment of the Company to protect the Company from
any loss it may suffer if a certificate is replaced), or, in the case of
mutilation, upon surrender and cancellation thereof, the Company will issue a
new certificate or, at the Company’s option, a share ownership statement
representing the Shares for an equivalent number of Shares or another security
of like tenor, as the case may be.

8.4 NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of Common Stock on The NASDAQ Stock Market and,
in accordance, therewith, will use commercially reasonable efforts to comply in
all respects with

 

12



--------------------------------------------------------------------------------

the Company’s reporting, filing and other obligations under the bylaws or rules
of such market or exchange, as applicable, provided that such obligations shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

8.5 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares and to provide a copy thereof, promptly upon request of
any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.

8.6 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that will be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers, or that will be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

8.7 Confidentiality After the Date Hereof. Each Purchaser covenants that until
such time as the transactions contemplated by this Agreement and all other
non-public information conveyed to such Purchaser by the Company are publicly
disclosed by the Company or are otherwise made public, such Purchaser will
maintain the confidentiality of all disclosures and information concerning the
business and affairs of the Company and its subsidiaries made to it in
connection with the transactions contemplated by this Agreement (including the
existence and terms thereof) and will refrain from communicating, disclosing,
divulging, revealing or conveying (whether directly or indirectly, orally, in
writing or otherwise, voluntarily or involuntarily) to any person or entity
(other than to such Purchaser’s counsel, advisor or representative who need to
know such information in connection with the transactions contemplated hereby
and are subject to a duty of confidentiality) or using such disclosures or
information (whether directly or indirectly, voluntarily or involuntarily) any
such disclosures or information in any manner other than for purposes of
evaluating and consummating the transactions contemplated hereby.

8.8 Securities Laws Disclosure. The Company will timely and no later than four
(4) business days from the date of this Agreement file a Current Report on
Form 8-K with the SEC describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the agreements required
to be filed in connection therewith).

8.9 Voting Agreement. Notwithstanding anything to the contrary contained in this
Agreement, including the other provisions of this Section 8, none of the
Purchasers shall be entitled to, directly or indirectly, vote or direct the
voting of the Shares purchased by such Purchaser on any proposal for the
Company’s stockholder approval until after the conclusion of the Company’s 2018
annual meeting of stockholders.

 

13



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS.

9.1 Survival. Other than (a) those covenants and agreements contained in this
Agreement which by their terms apply in whole or in part after the Closing,
including Sections 8 and 9, which shall survive the Closing and continue in full
force until performed, (b) the representations and warranties in Sections 5.5,
5.7 and 5.8 hereof, all representations, warranties, covenants and agreements of
each party contained herein shall terminate as of the Closing and no Purchaser
shall have any claim against the Company arising from or in connection with any
breach of such representations, warranties, covenants or agreements.

9.2 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Purchasers that agree to purchase a
majority of the Shares under this Agreement.

9.3 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile transmission, or when so received in the case of mail or
courier, and addressed as follows:

 

  (a)

if to the Company, to:

AmTrust Financial Services, Inc.

59 Maiden Lane, 43rd Floor,

New York, NY 10038

Attention: Stephen B. Ungar, Secretary

Facsimile: (212) 220-7130

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Samir Gandhi, Esq.

Facsimile: (212) 839-5599

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

(b) if to the Purchasers, at the address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

9.4 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

14



--------------------------------------------------------------------------------

9.5 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

9.6 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under the
Transaction Documents. The waiver of any condition to performance under any of
the Transaction Documents by any Purchaser shall not be binding on any other
Purchaser. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of the
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

9.7 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

9.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

15



--------------------------------------------------------------------------------

9.9 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

9.10 Entire Agreement. The Transaction Documents and other documents delivered
pursuant hereto, including the exhibits hereto and thereto, constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

9.11 Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties will be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

9.12 Payment of Fees and Expenses. Each of the Company and the Purchasers shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

9.13 Acknowledgement. Each Purchaser acknowledges that it (a) has been
represented in the preparation, negotiation and execution of the Transaction
Documents by legal counsel of its own choice or has voluntarily declined to seek
such legal counsel, and (b) understands the terms and consequences of the
Transaction Documents and is fully aware of the legal and binding effect
thereof.

9.14 Waiver of Conflicts. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of the Transaction
Documents by Sidley Austin LLP and that Sidley Austin LLP has not represented
any Purchaser (or any director, employee or stockholder of the Company or any
Purchaser) in the preparation, negotiation and execution of any Transaction
Agreement. Each party hereto acknowledges that Sidley Austin LLP may have an
investment in certain of the Purchasers or may have in the past performed, and
may continue to perform, legal services for certain of the Purchasers (or
affiliates thereof) in matters unrelated to the transactions contemplated
hereby. Accordingly, each party hereto hereby (a) acknowledges that it has had
an opportunity to ask for, and has obtained, information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, (b) gives its informed consent to
representation by Sidley Austin LLP of certain of the Purchasers in such
unrelated matters and to representation of the Company by Sidley Austin LLP in
connection with this Agreement and the transactions contemplated hereby, and
(c) waives any conflict arising out of such representation with respect to the
matters contemplated hereby.

[signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

AMTRUST FINANCIAL SERVICES, INC.

 

By:

 

/s/ Adam Karkowsky

Name:

 

Adam Karkowsky

Title:

 

Executive Vice President – Strategic

 

Development and Mergers & Acquisitions

[SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PURCHASERS:

 

 

(Print Name of Purchaser)

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address

   Number of Shares      Aggregate Purchase Price
of Shares                                      

TOTAL

     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

[Refer to Registration Rights Agreement at Exhibit 10.2]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASER QUESTIONNAIRE

 

C-1



--------------------------------------------------------------------------------

PURCHASER QUESTIONNAIRE

To: AmTrust Financial Services, Inc.

This Purchaser Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of common
stock, par value $0.01 per share (the “Securities”), of AmTrust Financial
Services, Inc., a Delaware corporation (the “Corporation”). The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling the Securities to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:  

 

Business Address:  

     

  (Number and Street)

City:                                                          State:
                                                      
                                            Zip Code:                     

Telephone Number:                                     

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:                                                  

State of formation:                     
                                         Approximate Date of formation:
                                             

Were you formed for the purpose of investing in the securities being offered?

Yes ☐             No ☐

If an individual:

 

Residence Address:  

     

  (Number and Street)

City:                                                          State:
                                                      
                                            Zip Code:                     

Telephone Number:                                     

Age:                                                          Citizenship:
                        

 

 

C-2



--------------------------------------------------------------------------------

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

 

 

Are you a director or executive officer of the Corporation?

Yes ☐             No ☐

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

 

  ☐    (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

 

  ☐    (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

  ☐    (3) An insurance company as defined in Section 2(13) of the Securities
Act;

 

  ☐    (4) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
act;

 

  ☐    (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

  ☐    (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

  ☐    (7) An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

  ☐    (8) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

  ☐    (9) An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

  ☐    (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

 

C-3



--------------------------------------------------------------------------------

  ☐  (11) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (exclusive
of the value of that person’s primary residence);

 

  ☐  (12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

  ☐  (13) An executive officer or director of the Corporation;

 

  ☐  (14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

 

1. During the past ten years, have you been convicted of any felony or
misdemeanor that is related to any securities matter?

Yes     ☐     (If yes, please continue to Question 1.a)

No      ☐     (If no, please continue to Question 2)

 

  a) If your answer to Question 1 was “yes,” was the conviction related to:
(i) the purchase or sale of any security; (ii) the making of any false filing
with the Securities and Exchange Commission (the “SEC”); or (iii) the conduct of
an underwriter, broker, dealer, municipal securities dealer, investment adviser
or paid solicitor of purchasers of securities?

Yes ☐            No ☐

 

2. Are you subject to any court injunction or restraining order entered during
the past five years that is related to any securities matter?

Yes     ☐     (If yes, please continue to Question 2.a)

No      ☐     (If no, please continue to Question 3)

 

  a) If your answer to Question 2 was “yes,” does the court injunction or
restraining order currently restrain or enjoin you from engaging or continuing
to engage in any conduct or practice related to: (i) the purchase or sale of any
security; (ii) the making of any false filing with the SEC; or (iii) the conduct
of an underwriter, broker, dealer, municipal securities dealer, investment
adviser or paid solicitor of purchasers of securities?

Yes ☐            No ☐

 

C-4



--------------------------------------------------------------------------------

3. Are you subject to any final order1 of any governmental commission,
authority, agency or officer2 related to any securities, insurance or banking
matter?

Yes     ☐     (If yes, please continue to Question 3.a)

No      ☐     (If no, please continue to Question 4)

 

  a) If your answer to Question 3 was “yes”:

 

  i) Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii) engaging in the
business of securities, insurance or banking; or (iii) engaging in savings
association or credit union activities?

Yes ☐            No ☐

 

  ii) Was the order (i) entered within the past ten years and (ii) based on a
violation of any law or regulation that prohibits fraudulent, manipulative or
deceptive conduct?

Yes ☐            No ☐

 

4. Are you subject to any SEC disciplinary order?3

Yes     ☐     (If yes, please continue to Question 4.a)

No      ☐     (If no, please continue to Question 5)

 

  a) If your answer to Question 4 was “yes,” does the order currently:
(i) suspend or revoke your registration as a broker, dealer, municipal
securities dealer or investment adviser; (ii) place limitations on your
activities, functions or operations; or (iii) bar you from being associated with
any particular entity or class of entities or from participating in the offering
of any penny stock?

Yes ☐            No ☐

 

5. Are you subject to any SEC cease and desist order entered within the past
five years?

Yes     ☐     (If yes, please continue to Question 5.a)

No      ☐     (If no, please continue to Question 6)

 

1  A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

2  You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function);
(ii) state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

3  You may limit your response to disciplinary orders issued pursuant to
Sections 15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the
Investment Advisers Act of 1940 (the “Advisers Act”).

 

C-5



--------------------------------------------------------------------------------

  a) If your answer to Question 5 was “yes,” does the order currently require
you to cease and desist from committing or causing a violation or future
violation of (i) any knowledge- based anti-fraud provision of the U.S. federal
securities laws4 or (ii) Section 5 of the Securities Act?

Yes ☐            No ☐

 

6. Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association?

 

  Yes     ☐      (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)5

 

  No      ☐      (If no, please continue to Question 7)

 

7. Have you registered a securities offering with the SEC, made an offering
under Regulation A or been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC?

 

  Yes     ☐      (If yes, please continue to Question 7.a)

 

  No      ☐      (If no, please continue to Question 8)

 

  a) If your answer to Question 7 was “yes”:

 

  i) During the past five years, was any such registration statement or
Regulation A offering statement the subject of a refusal order, stop order or
order suspending the Regulation A exemption?

Yes ☐            No ☐

 

  ii) Is any such registration statement or Regulation A offering statement
currently the subject of an investigation or proceeding to determine whether a
stop order or suspension order should be issued?

Yes ☐            No ☐

 

8. Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes ☐            No ☐

 

9. Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes ☐            No ☐

 

4  Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

5  In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

C-6



--------------------------------------------------------------------------------

10. Describe any facts or circumstances that caused you to answer “yes” to any
Question (indicating the corresponding Question number). Attach additional pages
if necessary.

 

C-7



--------------------------------------------------------------------------------

FOR EXECUTION BY AN INDIVIDUAL:

 

 

Print Name:

 

 

 

Date

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

SELLING STOCKHOLDER QUESTIONNAIRE

 

D-1



--------------------------------------------------------------------------------

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

 

Name of Selling Stockholder (please print)

AMTRUST FINANCIAL SERVICES, INC.

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Purchasers”) in connection with the purchase shares of Common Stock (“Common
Stock”) of AmTrust Financial Services, Inc., a Delaware corporation (the
“Company”), pursuant to the Common Stock Purchase Agreement by and among the
Company and the Purchasers (the “Purchase Agreement”) to which this
Questionnaire is an Exhibit. This Questionnaire relates to certain information
required to be disclosed in the Registration Statement on Form S-[•] being
prepared by the Company for filing with the United States Securities and
Exchange Commission (the “SEC”) pursuant to the Registration Rights Agreement
entered into by and among the Company and the Purchasers (the “Registration
Rights Agreement”) in connection with the Purchase Agreement. The Company must
receive a completed Questionnaire from the Purchaser in order to include such
Purchaser’s shares of Common Stock in the Registration Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Purchasers are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Joshua R. Zalasky, Esq.

Facsimile: (212) 839-5599

jzalasky@sidley.com

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Joshua R. Zalasky at: (212) 839-5913.

 

D-2



--------------------------------------------------------------------------------

PART I - STOCK OWNERSHIP

Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

   Number of Shares of Common
Stock Owned   Please state the number of shares owned by you or by family
members, trusts and other organizations with which you have a relationship, and
any other shares of which you may be deemed to be the “beneficial owner”1:      

 

 

 

Total Shares:

     

 

 

 

Of such shares:

     

 

 

 

Shares as to which you have sole voting power:

     

 

 

 

Shares as to which you have shared voting power:

     

 

 

 

Shares as to which you have sole investment power:

     

 

 

 

Shares as to which you have shared investment power:

     

 

 

 

Shares which you will have a right to acquire before 60 days after the date you
complete this questionnaire through the exercise of options, warrants or
otherwise:

     

 

 

 

 

1 Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

D-3



--------------------------------------------------------------------------------

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

Answer:

If so, please describe.

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

Answer:

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

If the answer is “Yes,” please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

   

Name and Address of Actual Beneficial Owner

  

Relationship of Such Person To You

  

Number of Shares Beneficially Owned

d. Shared Voting or Investment Power over Securities. Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:

If the answer is “Yes,” please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
Securities in question.

 

   

Name and Address of Actual Beneficial Owner

  

Relationship of Such Person To You

  

Number of Shares Beneficially Owned

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:

 

D-4



--------------------------------------------------------------------------------

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

 

    

Name

  

Nature of Relationship

Item 5. Broker-Dealer Status. Is the Purchaser a broker-dealer registered
pursuant to Section 15 of the Exchange Act?

☐ Yes.

☐ No.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the prospectus.

If so, please answer the remaining questions in this section.

a. If the Purchaser is a registered broker-dealer, please indicate whether the
Purchaser purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:

Note: if the Purchaser is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Purchaser as an underwriter in the Registration Statement and
related prospectus.

b. Is the Purchaser an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the person or entity
specified.

☐ Yes.

☐ No.

If so, please answer the remaining questions in this section.

i. Please describe the affiliation between the Purchaser and any registered
broker-dealers:

 

D-5



--------------------------------------------------------------------------------

ii. If the Common Stock were received by the Purchaser other than in the
ordinary course of business, please describe the circumstances:

iii. If the Purchaser, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

Note that if the Purchaser is an affiliate of a broker-dealer and did not
receive its Common Stock in the ordinary course of business or at the time of
receipt had any agreements or understandings, directly or indirectly, to
distribute the securities, the Company must identify the Purchaser as an
underwriter in the prospectus.

Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Stockholders’ Agreement).

a. Is the Purchaser a natural person?

☐ Yes.

☐ No.

b. Is the Purchaser required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example,
Form 10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the
Exchange Act?

☐ Yes.

☐ No.

c. Is the Purchaser an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

☐ Yes.

☐ No.

If a subsidiary, please identify the publicly held parent entity:

d. If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Purchaser (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

 

D-6



--------------------------------------------------------------------------------

PART II - CERTAIN TRANSACTIONS

Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since January 1,
2015, or in any currently proposed transactions or series of transactions in
which the Company or any of its subsidiaries will be a party, in which the
amount involved exceeds $120,000, please specify (a) the names of the parties to
the transaction(s) and their relationship to you, (b) the nature of the interest
in the transaction, (c) the amount involved in the transaction, and (d) the
amount of the interest in the transaction. If the answer is “none,” please so
state.

Answer:

Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

Answer:

 

 

 

2  Associate. The term “associate,” as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any relative or spouse of yours, or any relative of such spouse, who
has the same home as you or who is a director or officer of any subsidiary of
the Company.

Please identify your associate referred to in your answer and indicate your
relationship.

 

3  Immediate Family. The members of your “immediate family” are deemed to
include the following: your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4  Transactions. The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value. Please
note that indirect as well as direct material interests in transactions are to
be disclosed. Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

 

D-7



--------------------------------------------------------------------------------

PART III - PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

 

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•   through brokers, dealers or underwriters that may act solely as agents;

 

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•   an exchange distribution in accordance with the rules of the applicable
exchange;

 

•   privately negotiated transactions;

 

•   through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

 

•   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•   a combination of any such methods of disposition; and

 

•   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where

 

D-8



--------------------------------------------------------------------------------

applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than 8% of the initial gross
proceeds from the sale of any security being sold.

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities and Exchange Act during such time
as they may be engaged in a distribution of the shares. The foregoing may affect
the marketability of the common stock.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement and (b) the
date on which the shares of common stock covered by this prospectus may be sold
by non-affiliates without any volume limitations or pursuant to Rule 144 of the
Securities Act.

*        *         *

 

D-9



--------------------------------------------------------------------------------

The undersigned has reviewed the Plan of Distribution set forth above and does
not have a present intention of effecting a sale in a manner not described
therein.

                         Agree                                         
    Disagree

(If left blank, response will be deemed to be “Agree”.)

The undersigned hereby represents that the undersigned understands, pursuant to
Interpretation A.65 in the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997, a copy of which is attached hereto as Exhibit 1, that the
undersigned may not make any short sale of the Common Stock prior to the
effectiveness of the Registration Statement, and further covenants to the
Company that the undersigned will not engage in any short sales of such stock to
be registered under the Registration Statement prior to its effectiveness.

 

D-10



--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time, or any development
occurs which requires a change in any of my answers, or has for any other reason
become incorrect, the undersigned agrees to furnish as soon as practicable to
the individual to whom a copy of this Questionnaire is to be sent, as indicated
and at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

      Name of Purchaser: ____________________________________ Date:
                , 2017      
Signature: ____________________________________________       Print Name:
__________________________________________       Title (if
applicable): ____________________________________      

Address: _____________________________________________

 

        

________________________________________________

Street

        

________________________________________________

City                         State                         Zip Code

         ________________________________________________ Telephone Number      
   ________________________________________________ Facsimile Number

 

D-11



--------------------------------------------------------------------------------

Exhibit 1

Securities Act Sections Compliance and Disclosure Interpretations
Section 239.10: “An issuer filed a Form S-3 registration statement for a
secondary offering of common stock which is not yet effective. One of the
selling shareholders wanted to do a short sale of common stock “against the box”
and cover the short sale with registered shares after the effective date. The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”

 

D-12



--------------------------------------------------------------------------------

Exhibit I

CERTIFICATE OF SUBSEQUENT SALE

American Stock Transfer & Trust Company, LLC

 

  RE: Sale of Shares of Common Stock of AmTrust Financial Services, Inc. (the
“Company”) pursuant to the Company’s Prospectus dated
                            ,              (the “Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.

Selling Stockholder (the beneficial owner):            
                                         
                                        
                                                                         

Record Holder (e.g., if held in name of nominee):        
                                         
                                         
                                                                

Book Entry Position or Restricted Stock Certificate No.(s):       
                                         
                                         
                                               

Number of Shares Sold:                 
                                         
                                         
                                         
                                                              

Date of Sale:                                                             
                                         
                                         
                                         
                                        

In the event that you receive a stock certificate(s) or evidence of a book entry
position representing more shares of Common Stock than have been sold by the
undersigned, then you should return to the undersigned a newly issued
certificate or book entry position for such excess shares in the name of the
Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a stop
transfer on your records with regard to such certificate. Notwithstanding the
foregoing, in the event that the undersigned executes and delivers to you and to
the Company the certification set forth on Annex I, upon instructions from the
Company, you should return to the undersigned a newly issued certificate or book
entry position for such excess shares of Common Stock in the name of the Record
Holder without any restrictive legend. In addition, no subsequent certification
will be required to be delivered to you by the undersigned provided that the
representations and warranties set forth on Annex I have been delivered to you
and continue to be accurate.

 

D-13



--------------------------------------------------------------------------------

      Very truly yours, Dated:                                          
                  By:                                     
                                                                   Print
Name:                                        
                                                 
Title:                                     
                                                        

cc  :

 

D-14



--------------------------------------------------------------------------------

Annex I

In connection with any excess shares to be returned to the Selling Stockholder
upon a sale of shares of Common Stock of AmTrust Financial Services, Inc. (the
“Company”) included in the table of Selling Stockholders in the Prospectus, the
undersigned hereby certifies to the Company and American Stock Transfer & Trust
Company, LLC, that:

1. In connection with the sale by the undersigned stockholder of any of the
shares of Common Stock, the undersigned stockholder will deliver a copy of the
Prospectus included in the Registration Statement to the purchaser directly or
through the undersigned stockholder’s broker-dealer in compliance with the
requirements of the Securities Act of 1933 and the Securities Exchange Act of
1934.

2. Any such sale will be made only in the manner described under “Plan of
Distribution” in the Prospectus.

3. The undersigned stockholder will only sell the shares of Common Stock while
the Registration Statement is effective, unless another exemption from
registration is available.

4. The Company and its attorneys may rely on this letter to the same extent as
if it were addressed to them.

5. The undersigned stockholder agrees to notify you immediately of any
development or occurrence which to his, her or its knowledge would render any of
the foregoing representations and agreements inaccurate.

All terms not defined herein are as defined in the Securities Purchase Agreement
entered into in May 2017 among the Company and the Purchasers.

 

     

Very truly yours,

 

Dated:                                                                    
By:                                     
                                                                               
      Print Name:                                        
                                                                  
Title:                                     
                                                                            

 

D-15



--------------------------------------------------------------------------------

EXHIBIT E

MATERIAL SUBSIDIARIES

 

1. AmTrust International Insurance Ltd.

 

2. Technology Insurance Company, Inc.

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION

 

F-1



--------------------------------------------------------------------------------

[AMTRUST FINANCIAL SERVICES, INC. LETTERHEAD]

May     , 2017

To the Purchasers listed on

Exhibit A to

the Common Stock Purchase Agreement of

AmTrust Financial Services, Inc. dated as of May         , 2017

 

Re: AmTrust Financial Services, Inc.

Ladies and Gentlemen:

This opinion is being provided to you pursuant to Section 3.2(a)(vi) of that
certain Common Stock Purchase Agreement dated as of May 25, 2017 (the
“Purchase”), among AmTrust Financial Services, Inc., a Delaware corporation (the
“Company”), and the persons set forth on Exhibit A attached thereto
(collectively, the “Purchasers”), in connection with the issuance and sale by
the Company, and the purchase by the Purchasers, severally and not jointly, of
an aggregate of 24,096,384 shares of common stock, par value $0.01 per share, of
the Company (the “Shares”).

Except as otherwise indicated, capitalized terms used in this opinion without
definition will have the meanings given to such terms in the Purchase Agreement.

I am the General Counsel and Secretary of the Company and I, or other counsel
under my supervision, have made such investigations of fact and law, reviewed
such corporate records of the Company and its subsidiaries and originals or
copies identified to my satisfaction as true copies of such documents (including
each of the Purchase Agreement and the Registration Rights Agreement), obtained
such certificates of officers of the Company and public officials, and done such
other things, as I have deemed necessary for the purpose of this opinion.

I have assumed the genuineness of all signatures (other than those of officers
of the Company or its subsidiaries), the authenticity of all documents submitted
to me as originals and the conformity with originals of all documents submitted
to me as copies. To the extent the obligations of the Company depend on the
enforceability of the Purchase Agreement and the Registration Rights Agreement
against the other parties thereto, I have assumed that each of the Purchase
Agreement and the Registration Rights Agreement is enforceable against the other
parties thereto.

On the basis of such examination, my reliance upon the assumptions in this
opinion and my consideration of those questions of law I considered relevant,
and subject to the limitations and qualifications in this opinion, I am of the
opinion that:

(i) The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware.

(ii) The Company has the requisite corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct the
businesses in which it is currently

 

F-2



--------------------------------------------------------------------------------

engaged, and to perform its obligations under the Purchase Agreement and the
Registration Rights Agreement.

(iii) The Shares have been duly authorized and, when issued and delivered by the
Company to the Purchasers against payment therefor in accordance with the
Purchase Agreement, will be validly issued, fully paid and non-assessable.

I express no opinion as to the statutes, administrative decisions, rules,
regulations or requirements of any county, municipality, subdivision or local
authority of any jurisdiction.

This opinion is furnished by me as General Counsel for the Company and may be
relied upon by you only in connection with the offer and sale of the Securities.
It may not be used or relied upon by you for any other purpose or by any other
person, nor may copies be delivered to any other person, without in each
instance my prior written consent. This opinion is expressly limited to the
matters set forth above and I render no opinion, whether by implication or
otherwise, as to any other matters. I assume no obligation to update or
supplement this opinion to reflect any facts or circumstances that arise after
the date of this opinion and come to my attention or any future changes in laws.

Very truly yours,

Stephen B. Ungar

Senior Vice President, General Counsel and Secretary

 

F-3